

116 S4759 IS: Prioritizing Clean Energy and Climate Cooperation with India Act of 2020
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4759IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish the United States-India Clean Energy and Power Transmission Partnership to facilitate renewable energy cooperation with India, to enhance cooperation with India on climate resilience and adaptation, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Prioritizing Clean Energy and Climate Cooperation with India Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.TITLE I—United States-India Clean Energy and Power Transmission PartnershipSec. 101. Sense of Congress on clean energy cooperation with India.Sec. 102. Statement of policy.Sec. 103. Establishment of United States-India Clean Energy and Power Transmission Partnership.Sec. 104. Strategy for implementation of the Clean Energy and Power Transmission Partnership.Sec. 105. Partnerships for cooperation on research and innovation for clean energy technologies and expanded power transmission and distribution.Sec. 106. Initiatives for promoting clean energy technology financing in India.Sec. 107. Initiatives for technical assistance for grid improvement and energy efficiency in India.Sec. 108. Initiatives for generation of new renewable energy in India.TITLE II—Other cooperation mattersSec. 201. United States-India climate change risk reduction and resilience cooperation.Sec. 202. Report on United States participation in Mission Innovation.2.FindingsCongress makes the following findings:(1)India is the second most populous country in the world with a population of approximately 1,334,000,000 people and the fifth largest economy in the world with a nominal gross domestic product of $2,940,000,000,000.(2)India is among the countries most vulnerable to climate change, with hundreds of millions of people susceptible to events exacerbated by climate change, such as the spread of infectious diseases, sea level rise and extreme flooding, droughts, storms, and landslides triggered by extreme weather.(3)India releases approximately 2,500,000,000 tons (carbon dioxide equivalent) in greenhouse gases annually, making it the third largest greenhouse gas emitter after China and the United States. India ranks seventh in the world in cumulative historical emissions and is the twelfth largest greenhouse gas emitter per capita. (4)India has one of the largest energy markets in the world, and energy capacity in India has increased by 17.5 percent in 5 years to 365 gigawatts of installed electricity capacity.(5)Per capita energy consumption in India is relatively low among emerging economic powers.(6)Reliable access to power is crucial for the storage of vaccines and antiretroviral and other lifesaving medical drugs, as well as for the operation of modern lifesaving medical equipment.(7)Access to power can also provide improved information and communication technologies that can greatly improve health and education outcomes, as well as economic and commercial opportunities.(8)In 2000, only 43 percent of the population of India had access to power. That percentage has more than doubled in the last 20 years, with approximately 700,000,000 people in India gaining access to electricity between 2000 and 2018.(9)Prime Minister Narendra Modi has prioritized improving citizen access to electricity and electrifying every household in India.(10)The Power for All initiative of the Government of India aims to provide electricity to all households in India 24 hours a day, 7 days a week.(11)Providing around-the-clock electricity will require India to double its electricity output by 2030 at an estimated cost of $250,000,000,000, which will create more than $30,000,000,000 in investment opportunities.(12)As of August 2020, coal makes up the largest domestic source of energy supply and electricity generation for India. Renewable energy comprises approximately 35 percent of energy generation in India. (13)India imports 80 percent of its oil needs, and that amount is projected to increase in the coming decades due to aging oil fields and a lack of new oil discoveries in India. India is increasing its oil refining capacity to maintain supply to meet the rising demand for energy.(14)India is projected to surpass the People’s Republic of China in oil consumption by 2030.(15)On September 22, 2020, the People’s Republic of China announced a pledge to achieve net zero carbon emissions by 2060 in its updated Nationally Determined Contribution to the Paris Agreement, done at Paris December 12, 2015, but given the need to accelerate the reduction of global emissions along a 2050 timeline, that pledge is proportionally insufficient to avoid an increase of 2 degrees Celsius in the global average temperature.(16)India, in contrast, is demonstrating that energy security is a priority through concrete steps including creating a unified national power system and incorporating varied forms of renewable energy to diversify its power sources. (17)India’s unconditional emissions target, as outlined in the Intended Nationally Determined Contribution of India to the Paris Agreement, aims to reduce carbon emissions in India by 33 percent to 35 percent below 2005 levels by 2030.(18)In its Intended Nationally Determined Contribution, India set a goal of generating 175 gigawatts of renewable energy by 2022, which India aimed to achieve by generating 100 gigawatts of solar energy, 60 gigawatts of wind energy, and 15 gigawatts of energy from other sources such as biomass and small hydro.(19)India has pledged to increase the share of its installed electricity capacity that comes from non-fossil fuel sources to 40 percent by 2030.(20)India is among the top 5 clean energy producers globally. Installed electricity capacity from renewables in India grew by 144 percent from 2014 to 2020, and between 2014 and 2019 there was approximately $42,000,000,000 in investment in the renewable energy sector in India. (21)Numerous global funds, private equity firms, and multilateral finance institutions are continuing to invest billions of dollars in the growing renewable energy sector in India.(22)India plays a critical leadership role in Mission Innovation, a global initiative in which the United States participates that has the goal of accelerating the pace of clean energy innovation to achieve performance breakthroughs and cost reductions that will enable the provision of affordable and reliable clean energy solutions.(23)India leads the International Solar Alliance, an 86-country initiative to mobilize $1,000,000,000,000 in solar energy investment by 2030, to which the United States does not belong.(24)Increased ownership of appliances and cooling needs could lead to a doubling or even tripling of energy use in India by 2040. One billion air conditioning units are expected to be in use in India by 2050.(25)Under the Kigali Amendment to the Montreal Protocol on Substances that Deplete the Ozone Layer, done at Montreal September 16, 1987, India has agreed to freeze its manufacturing and consumption of hydrofluorocarbons in 2028. (26)In 2009, the United States and India established a formal energy cooperation dialogue, the United States-India Energy Dialogue, which included the Partnership to Advance Clean Energy initiative focusing on research into, deployment of, and access to clean energy. (27)The Partnership to Advance Clean Energy Research element of the Partnership to Advance Clean Energy initiative, commonly referred to as PACE–R, consists of research consortia under the Joint Clean Energy Research and Development Center launched in 2010 by the Department of Energy and the Government of India with support from the private sector. PACE–R has focused on solar power, advanced biofuels, energy efficiency, and smart grids and energy storage. (28)The Partnership to Advance Clean Energy Deployment element of the Partnership to Advance Clean Energy initiative, commonly referred to as PACE–D, funds programs to improve energy efficiency, grid connectivity, clean energy finance, and more.(29)The Partnership to Advance Clean Energy Access element of the Partnership to Advance Clean Energy initiative, commonly referred to as PEACE, has focused on finance and technology innovation, skills development, and ecosystem strengthening for clean energy. (30)In 2018, the United States Government established the Asia Enhancing Development and Growth through Energy initiative, commonly referred to as Asia EDGE, to support sustainable and secure energy markets throughout the Indo-Pacific. Asia EDGE integrates elements of the Partnership to Advance Clean Energy initiative along with new programs such as the South Asia Group for Energy. (31)In 2018, the Governments of India and the United States established the U.S.-India Strategic Energy Partnership, which includes pillars of cooperation on renewable energy and sustainable growth. 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Foreign Affairs and the Committee on Energy and Commerce of the House of Representatives.(3)Clean energy technologiesThe term clean energy technologies means any process or product, or system of processes or products, that— (A)is applied at any stage of the energy cycle, including production, transmission, and consumption; and (B)generates, contributes to the generation of, or transmits energy that—(i)produces zero greenhouse emissions; or (ii)significantly mitigates or captures greenhouse gas emissions from existing power production.(4)Climate securityThe term climate security means accounting for and guarding against the challenges and harms that are scientifically attributable to the effects of climate change on—(A)United States national security and subnational, national, and regional political stability; and(B)overseas security and conflict situations that are potentially exacerbated by dynamic environmental factors and events, including—(i)the intensification and frequency of droughts, floods, wildfires, tropical storms, and other extreme weather events;(ii)changes in historical severe weather, drought, and wildfire patterns;(iii)the expansion of geographical ranges of droughts, floods, and wildfires into regions that had not regularly experienced such phenomena;(iv)global sea level rise patterns and the expansion of geographical ranges affected by drought; and(v)changes in marine environments that affect critical geostrategic waterways, such as the Arctic Ocean, the Bay of Bengal, the Indian Ocean, the South China Sea, the South Pacific Ocean, the Barents Sea, and the Beaufort Sea.(5)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of State.IUnited States-India Clean Energy and Power Transmission Partnership101.Sense of Congress on clean energy cooperation with IndiaIt is the sense of Congress that—(1)robust cooperation on the development and deployment of clean energy technologies should be a priority in relations between the United States and India and the top priority in the countries’ energy diplomacy;(2)the collaboration of the United States and India on the development and deployment of clean energy technologies has resulted in innovative new technologies that have helped significantly lower the carbon emissions of the power sector in India; (3)demand for energy in India will increase with the expansion of the economy and middle class of India, and it is in the interest of United States national security and global security for the United States to support India in growing the energy sector of India in environmentally and socially responsible ways that mitigate greenhouse gas emissions and improve the climate security of India; (4)the United States and India should continue collaborating on research and development of new clean energy technologies, as well as deployment of those technologies, so people across India can access power generated from clean energy technologies;(5)the United States, through the Bureau of Energy Resources of the Department of State, the United States International Development Finance Corporation, the Department of Energy, the Export-Import Bank of the United States, the International Trade Administration, and the United States Agency for International Development, should encourage private sector investment in and financing for the development and deployment of clean energy technologies in India;(6)the United States should support the Power for All initiative created by the Government of India through technical and other forms of assistance;(7)the United States should support the ambitious renewable energy generation goals set by the Government of India through technical and other forms of assistance;(8)Mission Innovation, in which India plays a critical leadership role, represents an unmatched opportunity to make clean energy technologies more affordable and accessible by increasing funding for clean energy innovation;(9)the United States should increase its participation in and contributions to Mission Innovation;(10)the International Solar Alliance led by India will play a key role in mobilizing significant international investment in solar energy;(11)the United States should join and contribute to the International Solar Alliance led by India;(12)India has implemented several new policies to promote the production and use of electric vehicles in India;(13)the United States should promote research, development, and private sector cooperation on the production of electric vehicles and the planning and execution of an expansive charging station network to support extensive use of electric vehicles;(14)increased demand for refrigeration and air conditioning in India, and the adoption of the Kigali Amendment to the Montreal Protocol, done at Montreal September 16, 1987, are driving innovation and investments in next-generation refrigeration equipment and refrigerants in India; and(15)enhanced United States-India bilateral cooperation and engagement on the development of technologies and chemicals that are compliant with the Kigali Amendment are in the interest of United States industry leaders in the refrigeration and chemical coolant industries. 102.Statement of policyIt is the policy of the United States to increase engagement and cooperation with the Government of India, the Indian diaspora community in the United States, and the private sector and civil society in both the United States and India in a concerted effort—(1)to support the ambitious goals of India—(A)to expand renewable energy production in India;(B)to improve access of the general population to electricity; and(C)to provide reliable, around-the-clock power service to all communities;(2)to help improve the energy security of India and decrease the dependence of India on imported fossil fuels;(3)to foster innovation through academic and research partnerships and mutually beneficial arrangements relating to technology transfers and protection of intellectual property; (4)to facilitate United States private sector investment in projects to expand power transmission and distribution capacity and territorial coverage in India to increase the number of people, households, and communities with access to power;(5)to provide technical assistance and advice as appropriate, and solely at the request and with the consent of the relevant national and local authorities and stakeholders, on—(A)reforms of power production, delivery, and pricing;(B)reducing aggregate technical and commercial energy losses in India’s energy transmission and distribution systems; (C)regulatory reforms; and(D)long-term, market-based power generation and distribution;(6)to support efforts to lower India’s greenhouse gas emissions by promoting United States private investment in—(A)renewable energy production;(B)electric vehicle technology;(C)measures to improve the efficiency of existing electricity generation units; and(D)electricity transmission projects to improve—(i)the affordability of electricity;(ii)grid reliability;(iii)the number of citizens and households with access to electricity;(iv)rural electrification; and(v)electric vehicle charging infrastructure;(7)to improve the climate security of India and reduce vulnerability to the effects of climate change, with an emphasis on protecting the health and safety of the most vulnerable and underserved communities in India; and(8)to strengthen India’s resilience capacities that ensure people, households, communities, institutions, and systems can assess, anticipate, prevent, adapt to, cope with, and recover from shocks and stresses associated with the effects of climate change. 103.Establishment of United States-India Clean Energy and Power Transmission Partnership(a)PurposeThe purpose of this title is—(1)to advance cooperation between the United States and India on, and private sector engagement and investment in, the development and deployment of clean energy technologies; (2)to improve power transmission reliability and grid capacity in India; and (3)to enhance citizen access to electricity across India. (b)United States-India Clean Energy and Power Transmission PartnershipThe purposes described in subsection (a) shall be advanced through the development and execution of bilateral initiatives under an initiative to be known as the United States-India Clean Energy and Power Transmission Partnership (in this title referred to as the Clean Energy and Power Transmission Partnership).(c)FunctionsThe Clean Energy and Power Transmission Partnership shall serve as—(1)the primary forum for cooperation between the United States and India on clean energy technologies and energy transmission; and (2)the mechanism through which such cooperation is funded. 104.Strategy for implementation of the Clean Energy and Power Transmission Partnership(a)In generalNot later than 120 days after the date of the enactment of this Act, the Administrator and the Secretary, in coordination with the Secretary of Energy, shall submit to the appropriate congressional committees a comprehensive, integrated, multi-year strategy for implementing the Clean Energy and Power Transmission Partnership.(b)Flexibility and responsivenessThe strategy required by subsection (a) shall maintain sufficient flexibility and responsiveness to technological innovation in the power sector of India.(c)ElementsThe strategy required by subsection (a) shall include—(1)a general description, developed in collaboration with the Government of India and local and regional authorities in India, of the goals and ongoing efforts in India—(A)to increase power production;(B)to build and maintain resilient electrical transmission and distribution infrastructure;(C)to expand electrical transmission and distribution infrastructure in order to provide equitable household and community access to electricity;(D)to implement regulatory reform, regional interoperability, and transparent and accountable governance and oversight; (E)to strengthen the reliability and regional interoperability of the electrical grid; and(F)for electricity service providers—(i)to provide affordable and reliable power;(ii)to reduce technical and nontechnical losses;(iii)to collect fees for services; and(iv)to expand service to underserved communities;(2)an assessment of how the initiatives included in the Clean Energy and Power Transmission Partnership will support achievement of the clean energy and expanded energy access goals of India, including—(A)an analysis of the state of distributed renewable energy in India;(B)a description of market barriers to the deployment of clean energy technologies, including distributed renewable energy technologies both on- and off-grid in India;(C)an analysis of the efficacy of efforts by the Department of State, the United States Trade Representative, the United States International Development Finance Corporation, and the United States Agency for International Development to facilitate the financing of the importation, distribution, sale, leasing, and marketing of clean energy technologies in India; and(D)a description of how bolstering distributed renewable energy can enhance the overall effort to increase power access in India;(3)a description of existing programs or initiatives that— (A)meet the requirements for initiatives under sections 105 through 108; and (B)can be integrated into the Clean Energy and Power Transmission Partnership;(4)a list of programs that exist as of the date of the submittal of the strategy that will be integrated into the Clean Energy and Power Transmission Partnership;(5)recommendations on the establishment of any new programs to meet the requirements for initiatives under sections 105 through 108; and(6)a plan describing which parts of the United States Government shall serve as the lead for which components of the Clean Energy and Power Transmission Partnership. 105.Partnerships for cooperation on research and innovation for clean energy technologies and expanded power transmission and distribution(a)PurposeThe purpose of this section is— (1)to promote and accelerate the pace of innovation and deployment of clean energy technologies; and (2)to expand community and household access to power in India.(b)Research and development partnerships(1)In generalThe Secretary, in coordination with the Secretary of Energy and the Administrator and only with the cooperation of the Government of India, shall promote partnerships between entities in the United States and India on research, development, demonstration, and commercial application of clean energy technologies as part of the Clean Energy and Power Transmission Partnership.(2)Exchanges; sharingThe partnerships described in paragraph (1) shall include— (A)exchanges between United States clean energy university centers of excellence designated under paragraph (4) and institutions of higher education in India described in paragraph (5); (B)exchanges between research laboratories of the Government of the United States and the Government of India; and(C)lawful sharing of intellectual property between the United States and India, including between private sector entities in the two countries, with respect to—(i)renewable energy technology; (ii)air conditioning technology; and (iii)refrigeration systems technology. (3)FunctionsUnited States clean energy university centers of excellence designated under paragraph (4) and research laboratories of the Government of the United States, in collaboration with their respective partner institutions of higher education in India under paragraph (5) and research laboratories of the Government of India, shall be responsible for—(A)assessing different potential technological, development, policy, and technical solutions to address existing and emerging energy production and transmission capacity constraints in India;(B)facilitating engagements between energy authorities in India and private sector clean energy technology suppliers and project developers that could provide solutions to energy capacity challenges;(C)ensuring that local stakeholders and host communities in India where projects are being developed are adequately engaged and given due consideration in the development of energy projects supported by the partnership;(D)arranging for the appropriate and lawful sharing of prototyping, technology transfer activities, and production facilities for clean energy technologies, including assistance to clean energy technology start-up ventures;(E)promoting job training opportunities in the deployment and operation of clean energy technologies and energy transmission; and(F)performing such other duties and providing such reports as the Secretary may require.(4)United States clean energy university centers of excellence(A)DesignationThe Secretary, in coordination with the Secretary of Energy, shall designate up to 10 institutions of higher education in the United States, to be known as United States clean energy university centers of excellence, to participate in partnerships under this section.(B)EligibilityTo be eligible for designation as a United States clean energy university center of excellence under subparagraph (A), an institution of higher education shall be an organization that is described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.(C)ApplicationAn institution of higher education seeking designation as a United States clean energy university center of excellence under this section shall submit an application to the Secretary containing, at a minimum, the following: (i)A description of all entities within the institution that would comprise the United States clean energy university center of excellence (in this subparagraph referred to as component entities).(ii)Any appropriate information on the qualifications of individuals in key management positions in the institution and the component entities.(iii)A full description of the governance structure and management processes of the institution and the component entities, including a conflict of interest policy.(iv)A description of the policies and procedures of the institution and the component entities for managing new intellectual property created by a partnership under this section.(v)A description of how the institution would carry out the functions described in paragraph (3).(vi)Recommendations on— (I)the scope of work for the initial year of activities of the institution under the Clean Energy and Power Transmission Partnership; and (II)focuses for future programming.(D)Selection processThe Secretary, in coordination with the Secretary of Energy, shall select institutions of higher education for designation as United States clean energy university centers of excellence under this section through an open and competitive process.(E)Selection criteriaThe Secretary, in coordination with the Secretary of Energy, shall establish criteria for selecting institutions of higher education for designation as United States clean energy university centers of excellence under this section based on—(i)an evaluation of—(I)the strength of the governance structure of the institution and the component entities;(II)the expertise and experience of key research management and academic personnel of the institution; (III)the demonstrated knowledge of the institution with respect to—(aa)energy markets in India;(bb)regulatory frameworks and energy policies in India;(cc)power service providers in India;(dd)applied energy technologies in India; and(ee)energy challenges, including capacity constraints, in India; and(IV)the capability of the institution to conduct regional energy market analyses and assessments of the practicality of applying various clean energy technologies to address various energy challenges in India;(ii)commitments of co-funding from non-Federal sources;(iii)the capability of the institution to attract matching funds from both non-Federal and nongovernmental sources for follow-on investments in widespread application of successful projects; and(iv)the capability and experience of the institution in managing technology transfer programs. (F)Selection priorityThe Secretary, in coordination with the Secretary of Energy, shall select institutions of higher education for designation as United States clean energy university centers of excellence under this section in a manner that represents the geographic diversity of the United States. (5)Partner institutions in India(A)In generalThe Secretary, in collaboration with the appropriate ministries of the Government of India, shall support the establishment of partnerships between United States clean energy university centers of excellence designated under this section and institutions of higher education in India. (B)Eligibility and selectionThe Secretary shall encourage the Government of India to select institutions described in subparagraph (A) for participation in partnerships under this section based on criteria similar to the criteria for eligibility and selection of United States clean energy university centers of excellence described in paragraph (4). (C)PairingThe Secretary, in collaboration with the relevant ministries of the Government of India, shall pair selected United States clean energy university centers of excellence designated under this section and institutions of higher education in India according to the strength and similarities of the respective applications.(6)Private sector involvementUnited States clean energy university centers of excellence participating in partnerships under this section are encouraged to, in collaboration with their respective partner institutions of higher education in India under paragraph (5)— (A)collaborate with private sector energy and technology companies; and (B)identify private sector entities that will contribute resources to the initiatives and projects developed through partnerships under this section.(c)Authorization of appropriations(1)In generalThere is authorized to be appropriated $5,000,000 for each of fiscal years 2021 through 2025 for the Joint Clean Energy Research and Development Center established by the Department of Energy and the Government of India. (2)Use of fundsAmounts authorized to be appropriated under paragraph (1) may be used only for renewable energy projects. (d)Clean Energy and Power Transmission PartnershipAll initiatives established or continued under the authorities of this section shall be part of the Clean Energy and Power Transmission Partnership.106.Initiatives for promoting clean energy technology financing in India(a)In generalThe Secretary, in consultation with the Chief Executive Officer of the United States International Development Finance Corporation and the Administrator and only with the cooperation of the Government of India, shall encourage private investment by United States entities in the clean energy technology market in India through new initiatives or initiatives in existence as of the date of the enactment of this Act, as appropriate.(b)Streamlined financing proceduresNot later than 180 days after the date of the enactment of this Act, the United States International Development Finance Corporation shall, as appropriate, simplify and streamline the application, approval, and post-approval processes for insurance, financing, investment, or reinsurance for clean energy technology projects or subprojects in India for which the total support of the Corporation is less than $20,000,000—(1)by expediting the review and consideration of, and determinations with respect to, applications for insurance, financing, investment, or reinsurance, consistent with investment best practices, including appropriate risk management, for such projects and subprojects; and(2)by reducing the burdens of project management for, and eliminating duplicative or unnecessary oversight of, such projects and subprojects after approval of insurance, financing, investment, or reinsurance for projects or subprojects.(c)Clean Energy and Power Transmission PartnershipAll initiatives established or continued under the authorities of this section shall be part of the Clean Energy and Power Transmission Partnership.107.Initiatives for technical assistance for grid improvement and energy efficiency in India(a)In generalThe Administrator, only with the cooperation of the Government of India or regional authorities within India, shall support initiatives, including new initiatives and initiatives in existence as of the date of the enactment of this Act, as appropriate, to provide technical assistance and expertise on electricity grid and energy efficiency improvements in India for the following purposes:(1)Expanding the electricity grid to reach all regions and populations. (2)Developing microgrids in areas in which connection to the larger electricity grid is challenging.(3)Increasing the integration of renewable energy into the electricity grid.(4)Enhancing the interconnectivity of electricity grids across states of India.(5)Boosting the storage capacity of the electricity grid.(6)Developing standards for clean energy technologies, smart buildings, and data centers.(7)Increasing deployment of smart meters and other energy efficiency technology.(8)Increasing the energy efficiency of buildings and appliances.(9)Improving pollution controls and the efficiency of fossil fuel electric generating units.(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.(c)Clean Energy and Power Transmission PartnershipAll initiatives established or continued under the authorities of this section shall be part of the Clean Energy and Power Transmission Partnership.108.Initiatives for generation of new renewable energy in India(a)In generalThe Administrator, only with the approval of the Government of India, shall support initiatives, including new initiatives and initiatives in existence as of the date of the enactment of this Act, as appropriate, to develop new renewable energy generation capacity in India. (b)Selection of initiativesIn selecting initiatives to support under subsection (a), the Administrator shall take into account the priorities of the Government of India, including the renewable energy generation goals established by the Intended Nationally Determined Contribution of India to the Paris Agreement, done at Paris December 12, 2015. (c)Sources of renewable energyThe initiatives supported under subsection (a) may include initiatives for the generation of electricity from the following sources:(1)Solar power, to include rooftop solar generation and utility-scale solar generation.(2)Wind power, to include offshore wind power generation.(3)Geothermal power.(4)Biofuels.(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.(e)Clean Energy and Power Transmission PartnershipAll initiatives established or continued under the authorities of this section shall be part of the Clean Energy and Power Transmission Partnership.IIOther cooperation matters201.United States-India climate change risk reduction and resilience cooperation(a)In generalThe Government of the United States shall work cooperatively with the Government of India on integrating scientifically supported climate change risk reduction and building resilience capacities in India. (b)PriorityAdvancing the risk reduction and resilience capacities described in subsection (a) shall be a priority for United States diplomatic, security, and development programs within the United States mission to India.(c)CoordinationThe Secretary, in collaboration with the Administrator, shall coordinate the efforts of agencies with direct international development programs and investments—(1)to bolster resilience capacities to the effects of climate change in India by supporting efforts in India to help assure that climate risk assessments and security planning in India adequately evaluate and account for risks and vulnerabilities associated with effects of climate change using best-available climate change data, forecasts, tools, and information;(2)to use shared knowledge, data, forecasts, tools, information, frameworks, and lessons learned in incorporating climate change resilience programming, planning, projects, investments, and related funding decisions; and(3)to work with civil society and local leaders, as appropriate—(A)to identify risks associated with the effects of climate change in India; and (B)to encourage and support efforts in India to enhance resilience to the effects of climate change. (d)DefinitionsIn this section: (1)Agencies with direct international development programs and investmentsThe term agencies with direct international development programs and investments means—(A)the Department of State; (B)the Department of Agriculture; (C)the Department of the Interior; (D)the United States Agency for International Development;(E)the Millennium Challenge Corporation; (F)the United States International Development Finance Corporation; (G)the Trade and Development Agency; and(H)other relevant agencies and entities. (2)ResilienceThe term resilience means the ability of an individual, household, community, country, or region to withstand, to adapt, and to quickly recover from shocks and stresses associated with the effects of climate change. 202.Report on United States participation in Mission Innovation(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report detailing the scope and nature of United States participation in Mission Innovation, including—(1)who has represented the United States at the third and fourth Mission Innovation ministerial meetings, including the agency, office, and title of the each relevant individual;(2)what the agenda of the United States has been at past Mission Innovation ministerial meetings; (3)the partnerships and project collaborations the United States has established or announced through Mission Innovation;(4)how the United States has leveraged Mission Innovation to develop or foster investment in new technologies or technology transfer arrangements between United States private sector partners and foreign entities; (5)how the United States has attracted private sector entities to contribute and participate in Mission Innovation;(6)the total amount of funding provided by the United States Government to Mission Innovation each year since the establishment of Mission Innovation; and(7)a strategic engagement plan and set of objectives for delivering new energy technology innovation outcomes through Mission Innovation.(b)Definition of Mission InnovationIn this section, the term Mission Innovation means the global initiative led by India that has the goal of accelerating the pace of clean energy innovation to achieve performance breakthroughs and cost reductions that will enable the provision of affordable and reliable clean energy solutions. 